Matter of Cheick K.D. (2019 NY Slip Op 00670)





Matter of Cheick K.D.


2019 NY Slip Op 00670


Decided on January 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2019

Richter, J.P., Manzanet-Daniels, Tom, Kahn, Singh, JJ.


8259

[*1]In re Cheick K.D., Appellant. A Person Alleged to be a Juvenile Delinquent. Presentment Agency.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jessica Miller of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about January 25, 2018, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts that, if committed by an adult, would constitute the crime of assault in the third degree, and placed him with the ACS Close to Home program for an initial period of 12 months, unanimously affirmed, without costs.
Application by assigned counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed the
record and agree with appellant's assigned counsel that there are no nonfrivolous points that could be raised on this appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2019
DEPUTY CLERK